Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 29, 2021, claims 1-20 are presented for examination. Claims 1, 14, 18, 21 and 22 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2020-0106554 filed in the Republic of Korea on August 24, 2020 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 29, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (March 29, 2021 and March 30, 2022) have been received, entered into the record, and considered.

Drawings

The drawings filed March 29, 2021 are accepted by the examiner.


Abstract

The abstract filed March 29, 2021 is accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190096121 A1) in view of Nister (US 20140375541 Al).

 	As to Claims 1, 13, 14, 18:
	Kang et al. discloses a method of controlling a head-up display (HUD) (Kang, see Abstract, where Kang discloses an image rendering method and apparatus are provided. The image rendering apparatus may determine which one of a two-dimensional (2D) display area that displays a 2D image and a three-dimensional (3D) display area that displays a 3D image includes a current pixel, may perform a 2D rendering operation at a position of the current pixel when the current
pixel is included in the 2D display area, and may perform a 3D rendering operation at a position of the current pixel when the current pixel is included in the 3D display area), the method comprising: performing eye tracking of an eye of a user in a captured image (Kang, see paragraph [0039], where Kang discloses that the image rendering apparatus 100 may track eye positions of the driver 140 and may perform a 3D rendering operation based on the tracked eye positions, in order to enable a left viewpoint image and a right viewpoint image to be accurately shown at the eye positions.
As shown in FIG. 1, a camera (not shown) for viewpoint tracking may be installed on a dashboard or a rear-view mirror of a vehicle, and may acquire an image that represents the two eyes of the driver 140. The image rendering apparatus 100 may receive, from the camera, an image or a
moving image acquired by the camera, and may detect the eye positions of the driver 140 from the received image using a feature point extraction scheme or a template matching scheme. The image rendering apparatus 100 may determine, based on the detected eye positions, whether to assign
a pixel value of the left viewpoint image or a pixel value of the right viewpoint image to each of a plurality of pixels of a 3D rendering image); identifying an eye tracking position based on a result of the eye tracking (Kang, see paragraph [0039], where Kang discloses that the image rendering apparatus 100 may determine, based on the detected eye positions, whether to assign a pixel value of the left viewpoint image or a pixel value of the right viewpoint image to each of a plurality of pixels of a 3D rendering image. For example, when a ray direction of a display pixel included in the 3D display area is closer to a left eye than a right eye, the pixel value of the left viewpoint image may be assigned to the display pixel. When the ray direction is closer to the right eye than the left eye, the pixel value of the right viewpoint image may be assigned to the display pixel. When the above process is performed on all display pixels, a 3D rendering image based on the eye positions of the driver 140 may be generated. The ray direction may be determined by a structural feature of a 3D optical device, for example, a lenticular lens and/or a parallax barrier included in the 3D display area); identifying a rendering mode for an HUD image to be one of a two-dimensional (2D) rendering mode and a three-dimensional (3D) rendering mode based on the eye tracking status (Kang, see figure 2); and rendering the HUD image in the identified rendering mode (Kang, see paragraph [0035], where Kang discloses that the image rendering apparatus 100 may be applied to applications capable of providing both a 2D image and a 3D image. In the above applications, the image rendering
apparatus 100 may provide image content in which the 2D image and the 3D image are mixed and/or combined. In an example, referring to FIG. 1, the image rendering apparatus 100 may be used to display, as a 3D image, a route guidance indicator in a form of an arrow on the HUD device, and display, as a 2D image, operating information (for example, a remaining distance from a current location to a destination, and/or an estimated time to reach the destination) in a form
of text. In another example, the image rendering apparatus 100 may be used in an image system configured to mix and provide a 2D image and a 3D image, for example, to provide image content as a 3D image and provide a caption as a 2D image. In still another example, the image rendering apparatus 100 may be used in a field of an augmented reality (AR). The image rendering apparatus 100 may output, as a 3D image, content that may be more effective to be displayed in 3D, and may output, as a 2D image, content for which accurately and intelligibly displaying of information
is important).
Kang differs from the claimed subject matter in that Kang does not explicitly disclose status. However in an analogous art, Nister discloses status as it pertains to eye tracking status and eye tracking information (Nister, see figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang with Nister. One would be motivated to modify Kang by disclosing eye tracking status and eye tracking information as taught by Nister, and thereby determining the location on the display at which the user's eye gaze direction intersects the display through improved eye tracking technology (Nister, see paragraph [0001]).
 

As to Claims 2, 15, 19, 21 and 22:
	Kang in view of Nister discloses the method of claim 1, wherein the identifying the eye tracking status comprises classifying the eye tracking status as one of a stable status and an unstable status based on whether eye coordinates are present in the result of the eye tracking or based on a rate of change of the eye coordinates (Nister, see paragraphs [0013] and [0015], where Nister discloses that the accuracy and stability of the eye tracking system may be dependent upon obtaining an accurate estimate of the distance of the eye from the camera plane and determining a distance between a user's eye. The system further detecting a weak estimation of the eye distance results in an unstable mapping between actual gaze location and screen coordinates.

As to Claim 7:
	Kang in view of Nister discloses the method of claim 1, wherein the HUD image is rendered based on a first source image for a first viewpoint and a second source image for a second viewpoint (Kang, see paragraph [0035], where Kang discloses that the image rendering apparatus 100 may be applied to applications capable of providing both a 2D image and a 3D image. In the above applications, the image rendering apparatus 100 may provide image content in which the 2D image and the 3D image are mixed and/or combined. In an example, referring to FIG. 1, the image rendering apparatus 100 may be used to display, as a 3D image, a route guidance indicator in a form of an arrow on the HUD device, and display, as a 2D image, operating information (for example, a remaining distance from a current location to a destination, and/or an estimated time to reach the destination) in a form of text. In another example, the image rendering apparatus 100 may be used in an image system configured to mix and provide a 2D image and a 3D image, for example, to provide image content as a 3D image and provide a caption as a 2D image. In still another example, the image rendering apparatus 100 may be used in a field of an augmented reality (AR). The image rendering apparatus 100 may output, as a 3D image, content that may be more effective to be displayed in 3D, and may output, as a 2D image, content for which accurately and intelligibly displaying of information is important).

As to Claim 11, 17 and 20:
	Kang in view of Nister discloses the method of claim 1, wherein based on the rendering mode being identified, the rendering mode is switched from the 3D rendering mode to the 2D rendering mode or from the 2D rendering mode to the 3D rendering mode during a buffer time corresponding to a plurality of frames (Kang, see figure 2).

As to Claim 12:
	Kang in view of Nister discloses the method of claim 11, wherein the HUD image is rendered based on a first source image for a first viewpoint and a second source image for a second viewpoint (Kang, see paragraph [0039], where Kang discloses that the image rendering apparatus 100 may track eye positions of the driver 140 and may perform a 3D rendering operation based on the tracked eye positions, in order to enable a left viewpoint image and a right viewpoint image to be accurately shown at the eye positions. As shown in FIG. 1, a camera (not shown) for viewpoint tracking may be installed on a dashboard or a rear-view mirror of a vehicle, and may acquire an image that represents the two eyes of the driver 140. The image rendering apparatus 100 may receive, from the camera, an image or a moving image acquired by the camera, and may detect the eye positions of the driver 140 from the received image using a feature point extraction scheme or a template matching scheme. The image rendering apparatus 100 may determine, based on the detected eye positions, whether to assign a pixel value of the left viewpoint image or a pixel value of the right viewpoint image to each of a plurality of pixels of a 3D rendering image), and wherein, based on the rendering mode being switched from the 2D rendering mode to the 3D rendering mode, the rendering the HUD image comprises rendering the HUD image while gradually changing the first viewpoint and the second viewpoint to a single viewpoint used in the 2D rendering mode over the buffer time Kang, see paragraph [0035], where Kang discloses that the image rendering apparatus 100 may be applied to applications capable of providing both a 2D image and a 3D image. In the above applications, the image rendering apparatus 100 may provide image content in which the 2D image and the 3D image are mixed and/or combined. In an example, referring to FIG. 1, the image rendering apparatus 100 may be used to display, as a 3D image, a route guidance indicator in a form of an arrow on the HUD device, and display, as a 2D image, operating information (for example, a remaining distance from a current location to a destination, and/or an estimated time to reach the destination) in a form of text. In another example, the image rendering apparatus 100 may be used in an image system configured to mix and provide a 2D image and a 3D image, for example, to provide image content as a 3D image and provide a caption as a 2D image. In still another example, the image rendering apparatus 100 may be used in a field of an augmented reality (AR). The image rendering apparatus 100 may output, as a 3D image, content that may be more effective to be displayed in 3D, and may output, as a 2D image, content for which accurately and intelligibly displaying of information is important).

Allowable Subject Matter
Claims 3-6, 8-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Kondo (US 20210300183 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624